                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9        Estate of BERNICE KEKONA by its Personal         CASE NO. C18-0116-JCC
          Representative, Darlene Bloyed,
10                                                         MINUTE ORDER
11                             Plaintiff,
                v.
12
          ALASKA AIRLINES, INC., et al.,
13
                               Defendants.
14

15
               The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
               This matter comes before the Court on Plaintiff’s motion to extend the time to respond to
18
     Defendants’ motion for summary judgment (Dkt. No. 61). The motion is GRANTED. Plaintiff
19
     shall respond to Defendants’ motion for summary judgment (Dkt. No. 56) by March 11, 2019.
20
     Defendants shall file their reply to Plaintiff’s response by March 15, 2019. The Clerk is
21
     DIRECTED to re-note Defendants’ motion for summary judgment (Dkt. No. 56) to March 15,
22
     2019.
23
     //
24
     //
25
     //
26


     MINUTE ORDER
     C18-0116-JCC
     PAGE - 1
 1        DATED this 12th day of February 2019.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0116-JCC
     PAGE - 2
